ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Jo Fleming, and the report and recommendation of the hearing committee, this court finds that respondent’s claim of inability to defend is invalid. Accordingly,
IT IS ORDERED that Jo Fleming, Louisiana Bar Roll number 8393, be and she hereby is reinstated to active status from interim disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C)(3). This order shall be effective immediately.
/s/ John L. Weimer,
Justice, Supreme Court of Louisiana